United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3512
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                              Lornell Centrell Mitchell,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                               Submitted: July 13, 2021
                                 Filed: July 20, 2021
                                    [Unpublished]
                                    ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Lornell Centrell Mitchell pleaded guilty to a drug conspiracy offense. The
district court1 imposed a sentence within the advisory sentencing guideline range after

      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
denying Mitchell’s motion to withdraw his guilty plea. Mitchell appeals the denial
of that motion. His appellate counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing the district court abused its
discretion in denying Mitchell’s motion to withdraw because his plea was not
knowing or voluntary and his prior counsel provided ineffective assistance.

        Having reviewed the record, we conclude the district court did not abuse its
discretion by denying Mitchell’s motion to withdraw his guilty plea. See United
States v. Haubrich, 744 F.3d 554, 556, 558 (8th Cir. 2014). Mitchell failed to show
a fair and just reason for withdrawing his plea because his statements under oath at
the change-of-plea hearing contradicted his subsequent assertions that his plea was
not knowingly and voluntary and that his counsel was ineffective. See id. at 557.
Those statements “carry a strong presumption of verity.” Nguyen v. United States,
114 F.3d 699, 703 (8th Cir. 1997). Furthermore, we decline to consider any free-
standing claims of ineffective assistance of counsel on direct appeal. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006). Finally, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal falling outside the scope of the appeal
waiver.

     Accordingly, we affirm the judgment, grant counsel’s motion to withdraw, and
deny Mitchell’s motion for the appointment of new counsel.
                     ______________________________




                                         -2-